Citation Nr: 0825926	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  01-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
knees, lumbosacral spine, and shoulders.  

2.  Entitlement to service connection for prostatitis.  

3.  Entitlement to an initial compensable rating for 
hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1969, from December 1969 to October 1976, and from 
October 1979 to November 1985.  He also has verified service 
from November 1992 to January 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
several rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
a January 1994 rating decision, the RO denied service 
connection for prostatitis and for arthritis of the 
lumbosacral spine, shoulders and knees.  In an April 2001 
rating decision, the RO granted service connection and 
assigned a noncompensable (zero percent) rating for hepatitis 
C, retroactively effective from August 1999.  The veteran 
appealed that decision by requesting a higher, i.e., 
compensable initial rating for his hepatitis C.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 

In January 2004, and again in September 2005, the Board 
remanded the claims for further development and 
consideration.

Unfortunately, however, there has not been compliance with 
the directives of the Board's September 2005 remand.  So, 
regrettably, the Board must once again remand this case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.




REMAND

Still additional development of the claims is required before 
the Board can fairly decide this appeal.

As noted in the Board's prior September 2005 remand, the 
claims file contains a certificate showing the veteran had an 
additional period of active military service from November 
1992 to January 1995.  But the RO had made no attempt to 
obtain the records concerning this latter period of service 
before adjudicating his claims.  The Board therefore 
instructed the RO (AMC) to contact the National Personnel 
Records Center (NPRC), a military records repository, to try 
and obtain these additional records.  The NPRC responded by 
submitting a copy of a service medical record (SMR) dated 
August 24, 1969, which obviously does not concern the period 
of service in question. So another attempt is required to 
obtain the veteran's service medical records from his most 
recent period of active duty from November 1992 to January 
1995.  And if there are no records concerning this additional 
period of service, and further attempts to obtain them would 
be futile, this must be expressly indicated in the claims 
file and the veteran appropriately notified.  See 38 C.F.R. 
§ 3.159(c)(2) and (3).

With respect to the claim for service connection for 
prostatitis, the Board's prior September 2005 remand directed 
the veteran be afforded a VA compensation examination to 
determine the likelihood this condition is related to his 
military service.  Pursuant to that request, he had a VA 
examination in February 2006, after which the VA examiner 
opined that the veteran's benign prostatitis hypertrophy with 
urgency and frequency was not due to or caused by his 
military service.  However, it does not appear this VA 
examiner reviewed the claims file, as requested in the 
remand.  In particular, the VA examiner made no 


reference to the veteran's service medical records that show 
he was diagnosed with acute prostatitis in August 1971, with 
additional treatment for a "boggy" prostate in November 
1971.  Therefore, since it does not appear the VA examiner 
reviewed these relevant service medical records, the VA 
examination does not comply with the Board's September 2005 
remand directive.  Therefore, another medical opinion is 
required to determine whether the veteran's prostatitis is 
related to his service.  See Stegall v. West, 11 Vet. App. 
268, 270 (1998) (holding that a remand by the Board imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand).

The Board also finds that the veteran should be afforded a VA 
examination to determine the current severity of his service-
connected hepatitis C, as medical evidence indicates this 
condition has worsened since he was last examined in February 
2006.  In a December 2007 letter, a VA physician stated the 
veteran's hepatitis C is much more severely disabling than 
reflected in the current noncompensable rating.  For example, 
this physician indicated the veteran's liver disease has now 
progressed to cirrhosis, thereby implying this condition is 
secondary to the hepatitis C.  This physician then explained 
that the veteran has experienced a 21-pound weight loss over 
the last eleven months, that he has a body max index (BMI) of 
only 22.13, that he suffers from malnutrition due to 
anorexia, and that he experiences debilitating symptoms such 
as fatigue, malaise, anorexia, arthralgias, and numbness of 
his right foot and thumb.  The VA physician then stated, 
"[p]lease reevaluate this veteran for an increase in his 
service[-]connected residuals of hepatitis."  

In light of this recent opinion showing an increase of 
symptoms, the veteran should be scheduled for another VA 
examination to determine the current severity of his 
hepatitis C.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (2007) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board 
should have ordered a contemporaneous examination of veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

It is also worth mentioning that the veteran has submitted 
additional VA treatment records since the most recent 
supplement statement of the case (SSOC) was issued in October 
2007.  Since he did not submit a waiver of initial RO 
consideration of this additional evidence, and this case is 
being remanded for the other reasons mentioned, the RO (AMC) 
should consider this additional evidence when readjudicating 
his claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) 
(2007); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the NPRC, and any other 
appropriate agencies and/or locations, 
and attempt to obtain the veteran's 
service medical records concerning his 
most recent period of service from 
November 1992 to January 1995.  If no 
such records exist, or further attempts 
to obtain them would be futile, a 
response to this effect is required and 
must be documented in the claims folder.  
The veteran also must be appropriately 
notified.  He is asked to assist in 
obtaining these records by providing any 
additional service medical records he may 
have in his personal possession.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
his prostatitis.  The examiner must 
review the claims file for the pertinent 
medical and other history, especially the 
service medical records showing treatment 
for prostatitis in August and November 
1971.  After reviewing the claims file 
and examining the veteran, the VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's prostatitis is related 
to his military service.  In providing 
this opinion, the examiner should 
indicate whether the mentioned treatment 
for prostatitis in 1971 was an early 
manifestation of the veteran's current 
chronic prostatitis.  The examiner must 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

3.  Also schedule the veteran for an 
appropriate VA examination to assess the 
current severity of his hepatitis C.  The 
claims file must be made available and 
reviewed by the examiner for the 
pertinent medical and other history, 
including especially the recent treatment 
records and the December 2007 letter from 
the VA physician.  Any indicated tests 
should be conducted.

The examiner should specifically 
determine whether the veteran's hepatitis 
C is manifested by fatigue, malaise, and 
anorexia; or incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain).  The 
examiner should also state the duration 
and frequency of such episodes.  

As well, the examiner should indicate 
whether the veteran's hepatitis C 
requires dietary restriction or 
continuous medication, and whether he has 
weight loss and hepatomegaly or 
malnutrition.  If he has near-constant 
debilitating symptoms, the examiner 
should so indicate.



4.  Then readjudicate the claims in light 
of the additional evidence.  If any of 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of the claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




